                                                                                   IN CLERK'S OFFICE
                                                                             US DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                                 Tfr   DEC H 2018          -k
EASTERN DISTRICT OF NEW YORK
                                                          -X
                                                                             BROOKLYN OFFICE
COREY REID,
                                Plaintiff,                      MEMORANDUM
                - against                                       AND ORDER
                                                                18-CV-6794(AMD)

WARDEN MATTHEWS,
                                Defendants.
                                                          -X


ANN M.DONNELLY,United States District Judge:

        The pro se petitioner filed the instant action, captioned as a petition for a writ of habeas

corpus under 28 U.S.C. § 2241,challenging my decision to grant an extension oftime to the

respondent in the petitioner's pending habeas case, Reid v. Matthews, 18-cv-4066(AMD). The

Court grants the petitioner's request to proceed informa pauperis for the purpose of this action.

I have reviewed the petition and determined that the petitioner is not entitled to the relief he

seeks. For the reasons set forth below, the petition is dismissed.

        Because the plaintiff is proceeding pro se, I construe his pleadings liberally, and interpret

his filing to raise the strongest arguments it suggests. See Erickson v. Pardus,551 U.S. 89,94

(2007); Harris v. Mills, 572 F.3d 66,72(2d Cir. 2009); McPherson v. Coombe, 174 F.3d 276,

280(2d Cir. 1999). Nevertheless, a pro se plaintiff"must still comply with the relevant rules of

procedural and substantive law." Wilber v. U.S. Postal Serv., No. lO-CV-3346,2010 WL

3036754, at *1 (E.D.N.Y. Aug. 2,2010)(quoting Ally v. Sukkar, 128 F. App'x 194,195(2d Cir.

2005)). Further, under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa

pauperis action where it is satisfied that the action "(i)is frivolous or malicious;(ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is

immune from such relief." An action is "frivolous" when:(1)"the 'factual contentions are
clearly baseless,'"; or(2)"the claim is 'based on an indisputably meritless legal theory.'"

Livingston v. Adirondack Beverage Co., 141 F,3d 434,437(2d Cir. 1998)(internal citation

omitted).


       On November 27,2018,the petitioner filed a petition pursuant to 28 U.S.C. § 2241,

arguing that his "pre trial writ of habeas corpus have [sic] been going on for four months without

excusable delay as required," and "the districtjudge presiding over 18-cv-4066 granted the

respondent an enlargement to answer the order to show cause contrary to Fed. R. Civ.

P. 6(b)(2)." (EOF No. 1.) Section 2241 permits habeas corpus review for federal or state

prisoners "in custody in violation ofthe Constitution or law or treaties ofthe United States."

28 U.S.C. § 2241(c)(3). The petitioner is not challenging the constitutionality of his detention in

this action, but instead, is challenging my decision to give his adversary additional time to

respond. This is not a proper claim under § 2241,so it is dismissed.

       I realize that the petitioner is eager to have his case decided, and I assure him that I will

treat him fairly. But many of his filings are fnvolous, and waste the Court's resources. The

petitioner should not file any more fnvolous actions in this Court. See Fed. R. Civ. P. 11(b).

Although he is proceeding pro se, the petitioner must follow the Federal Rules of Civil

Procedure.


                                         CONCLUSION


       The application for a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 is

denied. A certificate ofappealability will not issue because the petitioner has not made a

substantial showing ofthe denial ofconstitutional right. See 28 U.S.C. § 2253. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3)that any appeal from this Order would not be taken

in good faith and therefore, informa pauperis status is denied for the purpose of any appeal. See
Coppedge v. United States, 369 U.S. 438,444-45,82 S.Ct. 917,8 L.Ed.2d 21 (1962).

                                                SO ORDERED:


                                                  s/Ann M. Donnelly
                                                    M. Donnelly
                                                United States District Judge

Dated: December 10, 2018
      Brooklyn, New York
